Exhibit 10.9

LETTER WAIVER

 

    Dated as of May 30, 2008 To  

Prides Capital Fund I, L.P.,

as purchaser (the “Purchaser”) under

the Note and Warrant Purchase

Agreement referred to below

 

Ladies and Gentlemen:

We refer to the Note and Warrant Purchase Agreement dated as of August 31, 2007
(the “2007 Purchase Agreement”) between the Company and you. Capitalized terms
not otherwise defined in this Letter Waiver have the same meanings as specified
in the 2007 Purchase Agreement.

Pursuant to that certain Note and Warrant Purchase Agreement of even date
herewith entered into by the Company and you, the Company intends to (i) issue
and sell to you its 18% Senior Secured Notes due June 30, 2011 and (ii) issue to
you a Warrant to purchase Five-hundred Thousand shares of Common Stock (the
transactions in the foregoing subclauses (i) and (ii) being referred to herein
collectively as the “Transactions”). We hereby request that you waive compliance
with Sections 4.2, 4.5, 4.7, 4.13 and 4.14 of the 2007 Purchase Agreement in
respect of the Transactions.

This Letter Waiver shall become effective as of the date first above written
when, and only when, the Purchaser shall have received by 10:00 a.m. EST on
May 30, 2008 (x) counterparts of this Letter Waiver executed by us and you and
(y) the consent attached hereto executed by each of the Company’s domestic
Subsidiaries.

The 2007 Purchase Agreement and each of the other Note Documents, except to the
extent of the modifications specifically provided for herein, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Letter Waiver shall be effective to implement the waiver
described herein. The execution, delivery and effectiveness of this Letter
Waiver shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Purchaser under the 2007 Purchase Agreement,
nor constitute a waiver of any other provision of the 2007 Purchase Agreement.

If you agree to the terms and provisions of this Letter Waiver, please evidence
such agreement by executing and returning at least two counterparts of this
Letter Waiver to C. Nathan Wood, Shearman & Sterling LLP, 525 Market Street,
Suite 1500, San Francisco, California 94105, fax: (415) 616-1325, email:
nathan.wood@shearman.com by not later than 10:00 a.m. EST on May 30, 2008.



--------------------------------------------------------------------------------

This Letter Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Waiver by facsimile or electronic copy shall be
effective as delivery of a manually executed counterpart of this Letter Waiver.

This Letter Waiver shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

Very truly yours, EDIETS.COM, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary

Agreed as of the date first above written:

 

PRIDES CAPITAL FUND I, L.P.,

as Purchaser

By:   Prides Capital Partners, LLC, its General Partner By:  

Kevin A. Richardson II

Name:   Kevin A. Richardson II Title:  

eDiets Letter Waiver



--------------------------------------------------------------------------------

CONSENT

 

    Dated as of May 30, 2008

We, the undersigned, as guarantors under the Guaranty, and as grantors under the
Security Agreement (each as defined in the 2007 Purchase Agreement referred to
in the foregoing Letter Waiver) in favor of the Purchaser and for its benefit,
hereby consent to such Letter Waiver and hereby confirm and agree that
(a) notwithstanding the effectiveness of such Letter Waiver, the Guaranty and
Security Agreement are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, and (b) the Note Documents to
which each of the undersigned is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of all of the Secured
Obligations (as defined therein).

 

EDIETS, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary NUTRIO.COM, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary

eDiets Letter Waiver